DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, corresponding to Claims 1-6 and 15-20, in the reply filed on January 24, 2022 is acknowledged.  Applicant had stated in the reply that the election was being made “with traverse;” however, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and no specific traversal was alleged in the reply, the aforementioned election has been treated as an election without traverse, in accordance with M.P.E.P. § 818.01(a).  Claims 7-14 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0053434 to Feng et al. (“Feng”).
With regard to Claims 1, 2, 4, 6, 15-17, and 20, Feng discloses a fiber-containing structure for use in artificial leather comprising a composite filament textile and an elastomer See, e.g., Abstract, entire document.  Feng teaches that the fibrous structure is suitable for use in the construction of a shoe.  Paragraphs [0049] and [0050].  Feng discloses that the composite filament textile can be interwoven by providing a woven or knitted fabric configuration.  Paragraph [0033].  Feng teaches that the fiber used in the composite filament textile can be present in a sheath/core configuration having a lower melting point thermoplastic polyurethane sheath, paragraph [0052], which can be woven or knitted, paragraphs [0053] and [0066], and then combined with a thermoplastic polyurethane film layer to be hot pressed such that the sheath portion of the filaments are simultaneously softened with the film to create welding points both among the intersecting composite fibers and also between the composite fibers and the film.  Paragraphs [0054] and [0066].  With regard to Claims 3, 6, 17, and 20, Feng teaches that the core portion of the fiber is not designed to be a welding component of the fiber.  Compare paragraph [0052] (fiber core is PBT with a melting point of 190 degrees C.) to paragraph [0054] (bonding temperature of 120 degrees C.).  With regard to Claims 4 and 18, Feng discloses that the sheath portion of the composite fiber is elastic.  Paragraph [0036].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of U.S. Patent No. 6,429,159 to Watanabe et al. (“Watanabe”).
See, e.g., Abstract, entire document.  Watanabe teaches that a stretchable adhesive material can be provided in a nonwoven form wherein the filaments of the nonwoven are fusion bonded to one another.  Column 1, lines 43-54.  Watanabe teaches that such an adhesive fabric can be bonded to an interwoven fabric layer without impairing stretchability or permeability.  Column 4, lines 49-63.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize the adhesive nonwoven fabric disclosed by Watanabe as the welded elastomeric material disclosed by Feng in order to provide the material of Feng with improved permeability compared to a solid film, as shown to be known by Watanabe.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789